 


 HR 5739 ENR: No Social Security for Nazis Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5739 
 
AN ACT 
To amend the Social Security Act to provide for the termination of social security benefits for individuals who participated in Nazi persecution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Social Security for Nazis Act.  
2.FindingsCongress finds the following: 
(1)Congress enacted social security legislation to provide earned benefits for workers and their families, should they retire, become disabled, or die.  
(2)Congress never intended for participants in Nazi persecution to be allowed to enter the United States or to reap the benefits of United States residency or citizenship, including participation in the Nation’s Social Security program.  
3.Termination of benefits 
(a)In generalSection 202(n)(3) of the Social Security Act (42 U.S.C. 402(n)(3)) is amended to read as follows: 
 
(3)For purposes of paragraphs (1) and (2) of this subsection— 
(A)an individual against whom a final order of removal has been issued under section 237(a)(4)(D) of the Immigration and Nationality Act on grounds of participation in Nazi persecution shall be considered to have been removed under such section as of the date on which such order became final;  
(B)an individual with respect to whom an order admitting the individual to citizenship has been revoked and set aside under section 340 of the Immigration and Nationality Act in any case in which the revocation and setting aside is based on conduct described in section 212(a)(3)(E)(i) of such Act (relating to participation in Nazi persecution), concealment of a material fact about such conduct, or willful misrepresentation about such conduct shall be considered to have been removed as described in paragraph (1) as of the date of such revocation and setting aside; and  
(C)an individual who pursuant to a settlement agreement with the Attorney General has admitted to conduct described in section 212(a)(3)(E)(i) of the Immigration and Nationality Act (relating to participation in Nazi persecution) and who pursuant to such settlement agreement has lost status as a national of the United States by a renunciation under section 349(a)(5) of the Immigration and Nationality Act shall be considered to have been removed as described in paragraph (1) as of the date of such renunciation. .  
(b)Other benefitsSection 202(n) of such Act (42 U.S.C. 402(n)) is amended by adding at the end the following: 
 
(4)In the case of any individual described in paragraph (3) whose monthly benefits are terminated under paragraph (1)— 
(A)no benefits otherwise available under section 202 based on the wages and self-employment income of any other individual shall be paid to such individual for any month after such termination; and  
(B)no supplemental security income benefits under title XVI shall be paid to such individual for any such month, including supplementary payments pursuant to an agreement for Federal administration under section 1616(a) and payments pursuant to an agreement entered into under section 212(b) of Public Law 93–66.  
4.NotificationsSection 202(n)(2) of the Social Security Act (42 U.S.C. 402(n)(2)) is amended to read as follows: 
 
(2) 
(A)In the case of the removal of any individual under any of the paragraphs of section 237(a) of the Immigration and Nationality Act (other than under paragraph (1)(C) of such section) or under section 212(a)(6)(A) of such Act, the revocation and setting aside of citizenship of any individual under section 340 of the Immigration and Nationality Act in any case in which the revocation and setting aside is based on conduct described in section 212(a)(3)(E)(i) of such Act (relating to participation in Nazi persecution), or the renunciation of nationality by any individual under section 349(a)(5) of such Act pursuant to a settlement agreement with the Attorney General where the individual has admitted to conduct described in section 212(a)(3)(E)(i) of the Immigration and Nationality Act (relating to participation in Nazi persecution) occurring after the date of the enactment of the No Social Security for Nazis Act, the Attorney General or the Secretary of Homeland Security shall notify the Commissioner of Social Security of such removal, revocation and setting aside, or renunciation of nationality not later than 7 days after such removal, revocation and setting aside, or renunciation of nationality (or, in the case of any such removal, revocation and setting aside, of renunciation of nationality that has occurred prior to the date of the enactment of the No Social Security for Nazis Act, not later than 7 days after such date of enactment).  
(B) 
(i)Not later than 30 days after the enactment of the No Social Security for Nazis Act, the Attorney General shall certify to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate that the Commissioner of Social Security has been notified of each removal, revocation and setting aside, or renunciation of nationality described in subparagraph (A).  
(ii)Not later than 30 days after each notification with respect to an individual under subparagraph (A), the Commissioner of Social Security shall certify to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate that such individual’s benefits were terminated under this subsection..  
5.Effective date The amendments made by this Act shall apply with respect to benefits paid for any month beginning after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
